                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

 FEDERAL TRADE COMMISSION,

                       Plaintiff,

 v.                                                             CASE NO. 3:19-CV-55

 GLOBAL ASSET FINANCIAL
 SERVICES GROUP, LLC, et al.,

                       Defendants,


      ORDER GRANTING EX PARTE MOTION FOR AUTHORITY TO EMPLOY
          GRIER FURR & CRISP, PA AS ATTORNEYS FOR RECEIVER,
                  NUNC PRO TUNC TO FEBRUARY 4, 2019

       This matter came before the Court on the Ex Parte Motion for Authority to Employ Grier

& Crisp, PA as attorneys for the Receiver, Nunc Pro Tunc to February 4, 2019, filed on February

15, 2019. The Court, having reviewed the Motion and the record in this case, and having been

informed of that Plaintiff consents to the Motion, has determined that it should be allowed.

       IT IS, THEREFORE, ORDERED that the Motion is GRANTED and the Receiver is

authorized to employ Grier & Crisp, PA as attorneys for the Receiver, nunc pro tunc to February

4, 2019.

SO ORDERED.


                                         Signed: February 15, 2019
